UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:1/31/2013 ITEM 1. SCHEDULE OF INVESTMENTS Consolidated Investment Portfolio as ofJanuary 31, 2013 (Unaudited) DWS Gold & Precious Metals Fund Shares Value ($) Common Stocks (a) 89.9% Australia 9.2% Medusa Mining Ltd. Newcrest Mining Ltd. Regis Resources Ltd.* (Cost $19,570,588) Canada 54.8% Agnico-Eagle Mines Ltd. AuRico Gold, Inc.* (b) B2Gold Corp.* (b) Barrick Gold Corp. Colossus Minerals, Inc.* Continental Gold Ltd.* Detour Gold Corp.* Eldorado Gold Corp. (b) Franco-Nevada Corp. (b) Goldcorp, Inc. Kinross Gold Corp. Kirkland Lake Gold, Inc.* (b) New Gold, Inc.* Osisko Mining Corp.* Pan American Silver Corp. Rubicon Minerals Corp.* Silver Standard Resources, Inc.* (b) Silver Wheaton Corp. Tahoe Resources, Inc.* Teranga Gold Corp. (CDI)* (c) Torex Gold Resources, Inc. Torex Gold Resources, Inc.* (b) Yamana Gold, Inc. (Cost $182,418,068) Mexico 2.2% Fresnillo PLC (d) (Cost $6,440,089) Peru 1.1% Compania de Minas Buenaventura SA (ADR) (b) (Cost $4,358,089) South Africa 11.4% AngloGold Ashanti Ltd. Gold Fields Ltd. Harmony Gold Mining Co., Ltd. Impala Platinum Holdings Ltd. (Cost $45,328,343) United Kingdom 4.0% Polyus Gold International Ltd.* Randgold Resources Ltd. (Cost $12,554,838) United States 7.2% Allied Nevada Gold Corp.* Argonaut Gold, Inc.* Newmont Mining Corp. (Cost $22,497,240) Total Common Stocks (Cost $293,167,255) Exchange-Traded Funds 4.1% ETFS Physical Palladium Trust* SPDR Gold Trust* Total Exchange-Traded Funds (Cost $9,183,981) Troy Ounces Value ($) Commodities 2.7% Gold Bullion*(Cost $8,596,566) Shares Value ($) Securities Lending Collateral 10.4% Daily Assets Fund Institutional, 0.19% (e) (f) (Cost $32,710,750) Cash Equivalents 2.5% Central Cash Management Fund, 0.17% (e) (Cost $7,713,382) % of Net Assets Value ($) Total Investment Portfolio (Cost $351,371,934) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $374,938,493.At January 31, 2013, net unrealized depreciation for all securities based on tax cost was $31,610,507.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $28,423,959 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $60,034,466. (a) Securities are listed in country of domicile. (b) All or a portion of these securities were on loan.The value of all securities loaned at January 31, 2013 amounted to $30,728,038, which is 9.8% of net assets. (c) Listed on the Australian Securities Exchange. (d) Listed on the London Stock Exchange. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (f) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt CDI: Chess Depositary Interest ETFS: Exchange Traded Funds Securities SPDR: Standard & Poor's Depositary Receipt At January 31, 2013, open futures contracts purchased were as follows Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) Gold 100 oz Futures USD 4/26/2013 2 Platinum Futures USD 4/26/2013 11 Silver Futures USD 3/26/2013 8 ) Total net unrealized depreciation ) At January 31, 2013, the DWS Gold & Precious Metals Fund had the following Quality Distribution: Quality Distribution (As a % of Common Stocks) Group breakdown of the Fund's common stocks Group I: Major producing companies 68 % Group II: Medium established producers 5 % Group III: Junior producers with medium cost production 8 % Group IV: Companies with some production on stream or in start-up 3 % Group V: Primarily exploration companies with or without mineral resources 7 % Group VI: Royalty companies 9
